Appeal from an order (designated in the notice of appeal as a judgment) of the County Court, Kings County, adjudging appellant, a witness called before the Kings County Grand Jury, guilty of a criminal contempt of court, for refusing to answer proper interrogatories, and sentencing him to imprisonment and payment of a fine. Order affirmed, without costs. The record amply supports the determination by the County Court that the answers given by appellant before the Grand Jury were so evasive and so obviously untruthful that they amounted to a willful refusal to answer. (Cf. Matter of Finkel v. McCook, 247 App. Div. 57, affd. 271 N. Y. 636; Matter of Kamell, 170 Misc. 868, affd. 258 App. Div. 723; Matter of Grand Jury of County of Kings [Reardon], 278 App. Div. 206.) Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.